263 P.3d 609 (2011)
173 Wn.2d 1001
STATE of Washington, Petitioner,
v.
Patricia Ann HEATH, Respondent.
No. 83209-9.
Supreme Court of Washington.
November 1, 2011.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Chambers, Fairhurst, and Stephens, *610 considered this matter at its November 1, 2011, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's Motion to dismiss its Petition for Review is granted. The Petitioner's Motion to Abate and Vacate the Respondent's Conviction is granted.
For the Court
  /s/ Madsen, C.J.
  CHIEF JUSTICE